The conviction is for aggravated assault. The punishment assessed is confinement in the county jail for a period of two years.
This is a companion case to No. 22,822, styled Earl C. Brewer v. The State of Texas, and the punishment assessed is the same in each instance. The facts are similar in each case, and from what we have said in Cause No. 22,822, it follows that the judgment of the trial court should be affirmed, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.